Citation Nr: 1107891	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-23 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had verified active military service from November 
1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied entitlement to service connection for 
PTSD.

In January 2007, a hearing before the undersigned Acting Veterans 
Law Judge was held at the Board.  A transcript of that hearing is 
of record. 

In an October 2007 decision the Board found that new and material 
evidence had been submitted to reopen the claim which had been 
previously denied.  The Board remanded the issue on the merits to 
the RO via the Appeals Management Center (AMC) for development.  
The case has been returned to the Board for appellate review.  

The Board notes that other psychiatric disorders have been 
diagnosed in the record.  However, the Board need not address 
these at this time, as it previously denied the Veteran's claim 
for service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia, in August 2003.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that the Board erred in 
not considering the scope of the Veteran's claim for service 
connection for PTSD as including any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  


FINDING OF FACT

The Veteran did not engage in combat with the enemy, she was not 
diagnosed with PTSD while serving on active duty, and any 
currently present PTSD is not attributable to a verified in-
service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2010); 75 Fed. Reg. 39,843-39,852 (July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for PTSD.  
The Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
the pertinent implementing regulation, codified at 38 C.F.R. § 
3.159 (2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Although the regulation previously required VA to request that 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended to 
eliminate that requirement for claims pending before VA on or 
after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was not provided adequate VCAA notice prior to the 
February 2006 rating decision on appeal.  Nevertheless, the Board 
finds that there is no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes that 
following provision of the required notice and completion of all 
indicated development of the record, the originating agency 
readjudicated the claim in November 2009.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by readjudication of 
the claim).  There is no indication or reason to believe the 
ultimate decision of the originating agency on the merits of 
either claim would have been different had complete VCAA notice 
been provided at an earlier time.  

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim.  The Veteran's service 
treatment records (STRs) are associated with the record.  The 
Veteran's service personnel records have been obtained.  Post-
service treatment records have been obtained from those VA and 
non-VA providers identified by the Veteran as having relevant 
records, as well as her Social Security Agency (SSA) disability 
file showing she received benefits in 2003 based on schizophrenia 
and anxiety disorders.

The Veteran and her mother testified at a hearing before the 
undersigned in January 2007.  The Board reopened the case and 
remanded the matter so that the Veteran could provide additional 
information for VA to attempt to verify her stressors and, if 
necessary, to be afforded a medical examination.  The AMC 
undertook development and attempted to verify the Veteran's 
stressors.  Specifically, the AMC contacted the Veteran, the 
National Personnel Records Center (NPRC) and U.S. Armed Services 
Center for Research of Unit Records (CURR).  The Veteran was 
afforded a VA examination in October 2009.  The Board finds that 
the Representative's allegation that all development was not 
attempted to be unsupported and, accordingly, finds the 
originating agency has substantially complied with the 
requirement for development articulated in the Board's remand.  
See Dymant v. West, 13 Vet. App. 141, 146-47 (1999).

Special development required when PTSD claim is based on stressor 
of alleged physical or sexual assault.  See YR v. West, 11 Vet. 
App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272 (1999); 
M21-1, Part III, para. 5.14d; 38 C.F.R. § 3.304(f)(3).  The 
record shows the required development has been accomplished and 
she was sent a questionnaire for stressor development in July 
2009.

Aside from lodging the aforementioned claim that the requests to 
NPRC and CURR were inadeqauate, neither the Veteran nor her 
representative has identified any other evidence that could be 
obtained to substantiate either claim, and the Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate that 
a disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

However, service connection for PTSD requires medical evidence 
showing a diagnosis of the condition; a link, established by the 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  See 38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim for PTSD will vary depending on 
whether the Veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the Veteran did not engage in 
combat with the enemy and was not a POW, or the claimed stressor 
is not related to combat or POW experiences, the Veteran's lay 
statements, by themselves, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other credible evidence corroborating 
the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-fact 
medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2010) (now 38 C.F.R. 
§ 3.304(f)(4)).

Under recent revisions to 38 C.F.R. § 3.304(f)(3), if a stressor 
claimed by a veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39,843-39,852 (July 13, 2010).

The initial question for the Board is whether there is a current 
diagnosis of PTSD.  Several reports of record, notably an October 
2009 VA psychiatric examination report, indicate the Veteran has 
a diagnosis of PTSD, as do the majority of recent treatment 
reports.  The record is also replete with various other 
psychiatric diagnoses.  Overall, the Board finds that the 
diagnosis of PTSD is warranted.

The question thus becomes whether this diagnosis is predicated on 
a corroborated stressor.  In this regard, the Veteran has 
asserted three different events in service resulting in PTSD.  
The stressor that the Veteran has provided the most lay evidence 
about concerns an alleged rape by another soldier while she was 
on guard duty in the desert in Saudi Arabia while deployed for 
Operation Desert Storm in 1991.  She reported that the unknown 
assailant attacked her while she was on guard duty and threatened 
her with her life if she screamed or told anyone.  She indicated 
that after the assault, she returned to duty although she was 
upset.  She has stated on several instances, including during the 
recent VA examination, that she never reported this rape during 
service.  She has expressed the view that this incident led to 
the collapse of her life and self esteem.  She stated that she 
told a friend after service and this friend helped her to get 
mental health treatment.

The Veteran has also indicated that she is traumatized by the 
memories of dead bodies she saw while serving in Saudi Arabia.  
She urges that although her MOS was food service worker, when she 
arrived in Saudi, she was informed that her unit did not need a 
cook so she was assigned things like guard duty and driving a 
truck delivering ammunition to comrades in combat.

The third alleged stressor involves being allegedly shot and 
robbed when she returned to the States after her deployment.  
There is no verification of this incident.

As to the assault-related stressor, the Veteran was notified of 
the need for additional corroborating evidence in a July 13, 
2009, letter, in terms of 38 C.F.R. § 3.304(f)(3) (2010) (now 
38 C.F.R. § 3.304(f)(4)).  In response, the Veteran again stated 
that she was raped in 1991 by an unknown soldier.  The Veteran 
indicated in her 2009 examination that the incident was not 
reported until after service, about "three or four years ago."  
In a September 2005 statement, a comrade of the Veteran's noted 
that the Veteran's behavior changed after her deployment.  The 
comrade stated that the Veteran was disorganized and her house 
was untidy, and she had no supplies stockpiled as she used to in 
the past.  The comrade stated that the Veteran told her she had 
been raped while deployed and she felt the Veteran's behavior was 
consistent with that scenario.  Thus, this comrade purports to 
corroborate the Veteran's account of assault after the fact.  
However, her statement does not verify the stressors.  

In August 2009, the AMC contacted both the NPRC and CURR in order 
to verify the Veteran's alleged stressors.  The requests yielded 
no evidence confirming any of the stressors.

The VA examination conducted in October 2009 and multiple 
statements from the Veteran's treating staff at the Vet Center 
indicate that the Veteran's PTSD is due primarily to the stressor 
of sexual assault, and to a lesser degree they mention the 
exposure to dead bodies.  Nonetheless, the Board must, according 
to regulation, verify the stressor based on more than simply the 
diagnosis of PTSD and the examiner's opinion that the current 
diagnostic picture is consistent with sexual assault and the 
atrocities of war.  

The Veteran's service personnel file do not show that her 
performance dipped which would be consistent with an assault.  In 
fact, the record shows that she was recommended for an Army 
achievement medal for her superior performance for the period 
from November 1990 to January 1991 while deployed in the Gulf 
War.  

As to the alleged robbery and shooting, there is no corroboration 
for that incident.  As to the nonspecific assertion that she has 
PTSD due to seeing the atrocities of war, including charred and 
dead bodies, that has not been verified despite attempts by VA to 
document the claim.  The VA's request for searches to the NPRC in 
August 2009 as well as the CURR yielded no verification of the 
events.  Although the Veteran was nominated for an Army 
Achievement Medal in March 1991, based on her commitment to 
success of the unit's combat support mission of evacuation and 
treatment of casualties, this does not show that she herself was 
dealing with dead bodies or was exposed to exploded bodies as she 
alleged.  The Veteran's DD Form 214 shows that her MOS was food 
service worker.  Although she contends that she was reassigned to 
perform activities related to combat when she got to Saudi, and 
that this is how she was exposed to dead bodies, this is not 
confirmed in her personnel records.  She urges that she was 
exposed to dead and burned, exploded bodies when she was tasked 
with driving a heavy duty truck into combat areas and delivering 
ammunition to soldiers.  This is not confirmed or suggested in 
the record.  It is contrary what would be considered her tasks if 
she were a food service worker.  The alleged stressor is not 
consistent with the places, types, and circumstances of the 
Veteran's service as documented in her personnel file.

Given the dearth of corroborating information or in-service 
documentation referencing the incidents, the Board must reach the 
conclusion that these are uncorroborated stressors upon which a 
grant of PTSD may not be predicated.

Upon reviewing the above evidence, the Board is unable to grant 
the Veteran's claim based upon the alleged incidents, because the 
Board cannot predicate a grant on an event that is entirely 
uncorroborated, and the undersigned found the Veteran's testimony 
at the 2007 Board hearing regarding this incident not fully 
credible or relevant as to the establishment of the incidents.  
Specifically, the Veteran herself did not provide any real 
testimony as to the incidents in service.  Her representative 
referred to them but the Veteran herself did not actually 
describe them.  Moreover, her mother's testimony was about the 
changes in her daughter before and after service, and they are 
thus not relevant to the issue whether the stressors actually 
occurred.

For these reasons, the Board has concluded that the preponderance 
of the evidence is against the Veteran's claim.  Accordingly, 
service connection for PTSD is not warranted.




ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


